Citation Nr: 9907628	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-35 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for a pinched nerve of 
the right shoulder.

3.  Entitlement to service connection for residuals of a 
fractured right middle finger.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a fungal infection.

6.  Entitlement to a separate rating for minor aortic 
insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to November 
1976 and August 1984 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The claim for entitlement to service connection for bilateral 
hearing loss will be addressed in the REMAND portion of this 
action.


FINDINGS OF FACT

1.  Hypertension and aortic insufficiency are not separate 
ratable disabilities. 

2.  The claim of entitlement to service connection for a 
fungal infection is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3.  A low back disability, a pinched nerve in the right 
shoulder, and residuals of a right middle finger fracture 
were demonstrated during the veteran's active duty service.  


CONCLUSIONS OF LAW

1.  A separate rating for aortic insufficiency is not 
warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
4.14, 4.100-104 (1998).

2.  The claim of entitlement to service connection for a 
fungal infection is not well grounded.  38 U.S.C.A. § 5107.

3.  A low back disability, a pinched nerve in the right 
shoulder, and residuals of a right middle finger fracture 
were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
original claims file was missing.  In July 1997, VA's Record 
Management Center informed the RO that it could not find the 
veteran's claims file.  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
In April 1997, the RO asked the veteran to provide copies of 
his service medical records, and any additional information 
about his claims.  The veteran provided service medical 
records primarily from his second tour of duty, which 
included his September 1996 separation examination report, as 
well as some dental records.  Therefore the Board finds that 
the RO has satisfied its duty to assist under Cuevas.

Separate Rating for Aortic Insufficiency

With respect to the veteran's contention that he is entitled 
to a separate disability rating for aortic insufficiency, the 
Board notes that an evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (1998).  
In Brady v. Brown, 4 Vet. App. 203 (1993), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
U.S.C.A. § 1155 as implicitly containing the concept that 
"the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity" 
and would constitute pyramiding.  Id. at 206.  The medical 
evidence shows that there are no distinct and separate 
functional losses manifested by the aortic insufficiency and 
hypertension.  Therefore, the Board finds that a separate 
rating for aortic insufficiency is not warranted because such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for a fungal infection

The veteran is seeking service connection for a fungal 
infection.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to the claim and there is no duty to assist him with 
further development.  U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that this claim is not well 
grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303 (1998).  Also, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran contends that service connection should be 
granted for a fungal infection.   The September 1996 
separation examination report noted "seborrheic dermatitis 
v. fungus" describing a fawn colored lesion on the left 
forehead and back.  According to a dermatologic evaluation 
dated several days later, an examiner assessed seborrheic 
dermatitis.  Notably, however, an April 1997 VA examination 
report notes that no forehead rash was present other than a 
roughening of the skin in that area.  Hence, there is no 
medical or other competent evidence showing that the veteran 
currently has a fungal infection that is related to service.


The veteran has offered his own unsubstantiated contentions 
detailed in his August 1998 testimony before the undersigned 
Member of the Board and his written statements in support of 
his claim that he currently has a fungal infection.  While 
the veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has a fungal infection that is related to 
service, the Board finds that he has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  U.S.C.A. § 5107.  
Since this claim is not well grounded, it must be denied.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the foregoing claim on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94.

Finally, as the foregoing explains the need for competent 
evidence of a current disability that is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

Service connection for a low back disorder, a pinched nerve 
in the right shoulder, and residuals of a right middle finger 
fracture

The Board finds that the veteran's claims of entitlement to 
service connection for a low back disorder, a pinched nerve 
in the right shoulder, and residuals of a right middle finger 
fracture are plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
veteran's claims, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Here, the evidence reflects that the veteran received 
treatment for low back pain while in service.  According to a 
September 1996 service medical record, the veteran had 
recurrent lumbosacral stenosis and chronic recurrent low back 
pain.  The physician further noted that the veteran wanted a 
new back brace.  According to the note, the physician 
diagnosed recurrent lumbosacral stenosis, and issued the 
veteran another back brace.

At the September 1996 service separation examination, the 
veteran reported on the Report of Medical History that he had 
a painful low back, a painful right shoulder and a fractured 
right middle finger.  The September 1996 service examiner, 
however, did not diagnose a pinched nerve of the right 
shoulder or a fractured right middle finger.  Rather, the 
examiner indicated a normal musculoskeletal system.

In an April 1997 VA examination report, the examiner 
indicated that the veteran had reduced range of motion of the 
lumbar spine, tenderness, decreased deep tendon reflexes and 
decreased sensation.  While noting the veteran's complaints 
of persistent low back pain, the examiner made no diagnosis.  
The examiner did diagnose a pinched-nerve of the right 
shoulder, as evidenced by persistent right shoulder pain and 
limitation of motion, and an old right middle finger fracture 
with residual limitation of motion.  

In August 1998, the veteran testified before the undersigned 
Member of the Board regarding his low back pain.  He 
articulated that he developed low back pain working as a 
contracts officer.  He recalled that he spent most of his 
time sitting in uncomfortable chairs.  This resulted in low 
back pain.  He recounted that he first sought treatment in 
the fall of 1989.  Over the years he was given a back brace 
for support.  Moreover, the veteran submitted a note from his 
private physician, John Pare, D.O.  In the note, Dr. Pare 
diagnosed the veteran with spondylolysis with degenerative 
joint disease of the lumbosacral spine.  The veteran also 
submitted copies of Dr. Pare's prescriptions for pain 
medication.  He reported that he took pain medication daily, 
and that he could not sleep.  The low back pain interfered 
with his job performance.  He also reported that his right 
shoulder and right middle finger bothered him.  He remarked 
that he was unable to raise his right arm above shoulder 
level when his right shoulder flared-up.  He also indicated 
that he had trouble with his middle right finger.

The Board has carefully reviewed the medical evidence 
pertaining to events during, and subsequent to service.  With 
respect to the low back, the veteran has testified that he 
initially developed thoracic spine symptoms in the fall of 
1989 working as a service contracts officer, and that this 
resulted in low back pain.  He has testified that the pain 
increased over the years, and he was treated with pain 
medication and a back brace.  He has further testified that 
the pain he experienced at the lumbar level has not changed 
appreciably since service.  His  hearing testimony is 
supported by an August 1995 service treatment record in which 
a service physician diagnosed the veteran with recurrent 
lumbosacral stenosis and recurrent low back pain.  
Furthermore, although the April 1997 VA examiner provided no 
diagnosis, the examiner did note that the veteran complained 
of tenderness, numbness, and he had a reduced range of lumbar 
motion.  Finally, a private physician diagnosed the veteran 
in August 1998 with spondylolysis with degenerative joint 
disease of the lumbosacral spine.  

In regards to the right shoulder and right middle finger, the 
service medical records show that he complained about these 
disorders during service and at separation.  In addition, the 
most recent medical evidence shows that these disorders 
exist, thus revealing a continuity of symptomatology with 
respect to these disorders.

Hence, based on a continuity of symptomatology as shown by 
the foregoing evidence, and in the absence of the veteran's 
complete medical records, it is the judgment of the Board 
that the sworn testimony is credible that he had developed 
low back pain, a pinched nerve in the right shoulder, and a 
fractured right middle finger during his military service.  
For these reasons, and after resolving reasonable doubt in 
the veteran's favor, the Board finds that service connection 
for low back pain, a pinched nerve of the right shoulder, and 
residuals of a fractured right middle finger is warranted.


ORDER

Service connection for a fungal infection is denied.

A separate disability rating for aortic insufficiency is 
denied. 

Service connection for a low back disability, a pinched nerve 
in the right shoulder, and residuals of a right middle finger 
fracture is granted.


REMAND

The veteran contends that entitlement to service connection 
is warranted for bilateral hearing loss.  In support of his 
contentions he asserts that the April 1997 VA audiometric 
examination was inadequate.  The Board agrees.

There is a discrepancy between the audiometric test results 
found in the September 1996 service separation examination 
report and the April 1997 VA audiometric examination report.  
The audiometric results at separation indicate extreme 
bilateral hearing loss.  In contrast, however, the 
audiometric results in April 1997 are within normal limits as 
defined by VA.  38 C.F.R. § 3.385 (1998).  The VA examiner 
did not provide an explanation for the differing results.

Given the gross disparity in the audiometric results in such 
a short period of time, the Board finds that another 
audiometric examination is necessary in order to explain 
these results.

Therefore, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
etiology and nature of any hearing loss.  
The claims folders and a copy of this 
REMAND must be made available to the 
examiner for review before the 
examination.  Following the study, the 
examiner is specifically requested offer 
an opinion as to whether it is at least 
as likely as not that any hearing loss is 
due to in service acoustic trauma.  The 
examiner must also provide an explanation 
for the extreme difference in the 
audiometric results as cited in the 
September 1996 separation and the April 
1997 VA reports.  The examiner must note 
if an explanation cannot be deduced from 
the record.  A complete rationale for any 
opinion offered must be provided.  The 
examination report should be typed.

The appellant must be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.


2.  After the development requested has 
been completed, the RO should review the 
record to ensure that it is in complete 
compliance with the directives of this 
REMAND.  Then the RO should readjudicate 
the claim presently certified for appeal 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

If any other benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action until 
otherwise notified, but he and/or his representative may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 


- 11 -


